Dooley, J.,
¶ 12. dissenting. Viewed from any perspective, the result in this case is manifestly unfair, and the provision in the order, as interpreted by the majority, is perverse and indefensible. On *627this point, I strongly disagree with the majority decision that the result is not “unfair or unreasonable.” Ante, ¶ 10. The majority justifies the result, and the perverse term of the order, on the basis that the wording of the controlling provision, in context, requires it. In fact, the majority ignores the critical wording of the provision that controls this decision. Properly construed, the controlling provision supports the only fair result. Accordingly, I dissent.
¶ 13. Let me start with why the result is unfair. At the time of the divorce, the parties had limited property to divide apart from then clothing and personal effects. Wife was awarded an almost new car, the house and most of its interior furnishings and contents. Husband was awarded a twelve-year old van, a two-year-old snowmobile and a six-year old motorcycle. The only real value in this property was in the house, although the equity was unknown and the property was subject to mortgages to secure loans totaling $87,500. At a minimum, there was the equity created by the appreciation in value between the date of purchase (1994) and the date of the divorce (1997). In order to try to equalize the property distribution, the court awarded wife title to the house, but she was required to sell it when the youngest child reached eighteen years of age and divide the proceeds with husband or, if wife remarried or moved from the house before that time, she was required to pay “one half of the equity” to husband. In the end, wife received all the equity in the house, and husband received nothing from its sale.7 At least8 for the period until the house was sold, husband was obligated on the underlying notes that reflected the purchase price of the house.9 Apparently, wife became delinquent in mortgage payments in late 2003, and the bank started seeking collection from husband.10 Thus, not only did husband get no benefit from the value of the house, it represented a large liability until it was sold. The result is that the distribution of the property of the marriage was inequitable, with wife receiving almost all of its value.
¶ 14. The whole point of the distribution was to enable wife to stay in the marital house with the two children. To do this, wife paid around $550 per month on the mortgages. The vast majority of the mort*628gage payments went to interest. In essence, husband’s equity in the property was being consumed by the interest payments that were credited to wife in the distribution of the proceeds of the sale. If, as the majority states, there was no equity in the property at the time of the divorce,11 the property would have had to increase in value at a rate of approximately 4.62% per year for husband to have ever recovered any equity — even a dollar — from the property if it had been sold at the time of refinancing. The value of the house actually increased at the annual rate of approximately 4.37% between the divorce and the refinancing.12 The fact is that husband’s interest in the equity was illusory. The agreement and order was a kind of shell game that husband could not win. He would have been better off if the house had been awarded completely to wife with a requirement that the debt obligation be refinanced so husband was no longer liable for the debt.
¶ 15. There is another way in which the result is unfair. Husband is paying child support according to the child support guidelines; the original order set the amount at $200 per week.13 The amount is based on the financial need of children, which includes their housing cost. See 15 V.S.A. § 654 (“The secretary of human services shall prescribe by rule a guideline for child support.... The rule shall be based on the financial needs of Vermont children, established by such reliable data as most accurately reflect their needs.”); R. Williams, Guidelines for Setting Levels of Child Support Orders, 21 Fam. L.Q. 281, 287 (1987) (“[A] recent economic study . . . estimates that over one-half of family expenditures on children fall into just three categories: food, housing, and transportation.”). In this case, the major share of the children’s housing costs is the mortgage costs, particularly the interest on the debt. Thus, a substantial share of husband’s child support represents payment of mortgage interest. At the same time, this interest is being credited to wife to steadily reduce husband’s equity interest in the property. In essence, husband is paying twice for the same expense — once through child support, and once through reduction in the equity. His steady loss of equity cannot be offset against his gross income in calculating child support payments. See 15 V.S.A. § 653(1) (defining “available income” to determine child support obligation). Nor was it counted as income to wife in determining her share of the child support obligation. In fact, husband’s child support amount was temporarily increased to reflect the children’s homeplace “costs and expenses.”
¶ 16. Finally, our assessment of fairness should be reached in relation to *629limits in our cases on delayed distribution of property. The court can delay distribution of property with each party obtaining a percentage of the value at the time of distribution, including any appreciation or depreciation caused by the delay. Leas v. Leas, 169 Vt. 364, 370, 737 A.2d 889, 894 (1999). Alternatively, it can award a property interest, and delay its realization, but it must require the payment of interest on the value of the property if a lengthy delay is expected. See id.; Johnson v. Johnson, 163 Vt. 491, 497, 659 A.2d 1149, 1153 (1995). Here, husband has the worst of all alternatives. Ostensibly, he is awarded a percentage of the equity in the property, but he can never receive that equity. Not only does he not obtain a share of any appreciation in value, he loses any property value he had at the time of the divorce order. He is, of course, awarded no interest on any equity value; in fact, he has to pay interest to the spouse who has the use of the property and he remains liable on the underlying debt obligation for the property even though he will never receive any benefit! If this order were imposed by a court without an underlying stipulation, I doubt that we would uphold it.
¶ 17. In the following paragraphs, I outline the reasons why I believe that the majority’s construction of the language of the original court order is wrong, apart from the unfairness of the result. One point in this analysis needs special emphasis. The “Real Estate” section of the divorce order contains three subsections. Subsection (b), quoted and construed by the majority, applies directly only when the youngest child turned eighteen. In fact, the youngest child of the parties was born in 1996 and will turn eighteen in 2014. As a result, subsection (b) does not apply directly to this case. The operative section is subsection (c), which applies if wife remarries or moves from the marital residence, the latter having occurred here. It goes on to say that the property must be refinanced to pay off husband or sold and that the distribution of the proceeds will occur under subsection (b), thus indirectly invoking that subsection. It is, however, more specific in describing wife’s obligation as “to pay to [husband] ... one half of the equity,” language not in subsection (b) and ignored by the majority. This language is important because it says clearly that the point of the proceeds distribution methodology is to give husband one half of the equity in the property. Under the majority’s construction of the distribution methodology language, the one result that can never occur is that husband will receive one half of the equity in the property. The minute that wife made a mortgage payment the equity available for distribution was reduced by the amount of wife’s interest payment. The inevitable result, as this case demonstrates, is that if wife stayed in the house for an extended period, husband would receive no part of the equity of the property. In my view, the added language in subsection (c), the operative subsection of the order, is the chief reason that the majority’s construction of the distribution language is wrong.
¶ 18. Even apart from the unfair result and the language in subsection (c) that specifies the intended outcome, I cannot agree with the majority’s reasoning and result on its own terms. We have many rules for construction of language in contracts or statutes, but the most important step is to choose the right approach to best implement the drafter’s intent.14 *630Here, the majority begrudgingly accepts that the phrase “capital contribution” means the part of the mortgage payment that goes to principal and thus increases the equity — capital — owned by the mortgagee(s). However inartful the chosen language may appear, it cannot have any other meaning in context. Contrary to the majority’s assertion, that meaning is supported by our case law15 and decisions from other states.16 It is particularly common in tax law because of the different tax treatments of interest and capital payments. See United States v. 461 W. 42nd St., 251 F.3d 1329, 1336 (11th Cir. 2001) (“[T]he mortgage payments constitute both an ordinary operating expense — payment of the interest — and a capital expense — payment going toward equity.”); United States v. All Assets & Equip. of West Side Bldg. Corp., 1997 WL 187319, at *4 (N.D. Ill. 1997) (“The mortgage payments ... include two components: an operating expense (the interest component of the payment) and a capital expense (the equity component of the payment).”). This Court has never used the term “capital contributions” to refer to payments resembling or including interest expenditures. Neither the trial court nor the majority even *631try to make “capital contribution” mean interest payment.
¶ 19. Next, the majority concludes that “(mortgage)” means all payments on the underlying debt secured by the mortgage. Because the term in the agreement is the “existing mortgage,” the trial court held that it means the 1994 mortgage, the only one in existence at the time of the agreement.17 While an all-payment interpretation is a stretch for a single word inserted in parentheses, I generally accept this interpretation in order to continue with the analysis. I note, however, that it is a definition intended to create a conflict, exactly the wrong approach in this case.
¶ 20. It is at this point that the majority goes wrong finding an unnecessary conflict between the words “capital contributions” and “mortgage” and declaring that husband’s interpretation will produce a surplus term when it will not. The critical interpretation rule is that we must apply all the terms of the contractual language and seek to reconcile any superficial conflicts if possible. See State v. Philip Morris USA Inc., 2008 VT 11, ¶ 13, 183 Vt. 176, 945 A.2d 887 (stating that in interpreting contracts, this Court “strive[s] to give effect to every part of the instrument and form a harmonious whole from the parts” (quotation omitted)); In re Verderber, 173 Vt. 612, 615, 795 A.2d 1157, 1162 (2002) (mem.) (agreeing that “an interpretation which harmonizes all parts of the contract is preferable to an interpretation which focuses on one provision heedless of context” (quotation omitted)). The majority doesn’t attempt to reconcile its apparent conflict, even though the method of doing so is obvious.
¶ 21. In viewing the language to interpret it, we must start by recognizing that a contradiction between a parenthetical phrase or word and a textual phrase is virtually impossible. A parenthetical word or phrase is supplementary to the language it follows, and is optional for the reader. See, e.g., The Oxford Companion to the English Language 750 (1st ed. 1992) (explaining that a parenthesis is “a qualifying, explanatory, or appositive word, phrase, clause, or sentence that *632interrupts a construction without otherwise affecting it,” and that it “may be marked by pairs of commas, dashes, or round braekets/parentheses”); The New Dictionary of Cultural Literacy 156 (3d ed. 2002) (stating that parentheses “subordinate . .. the material within them so that readers save most of their attention for the rest of the sentence”). It is totally inconsistent with the limited function of a parenthetical phrase to make it controlling over the phrase it supplements. While I would still disagree with the majority’s construction if the word “mortgage” were set off by commas, rather than parentheses, I think it is particularly wrong in this context.
¶ 22. The obvious reconciliation of the terms is to interpret the phrase and parenthetical as meaning capital contributions made through mortgage payments. This interpretation gives effect to all words in the operative phrase and parenthetical and creates no internal conflict. Moreover, it does not make the reference to the mortgage unnecessary as the majority claims. The trial court interpreted the mortgage as only the 1994 mortgage18 and not the 2007 mortgage. Thus, payments of principal under the 2007 mortgage may be capital contributions but they are neither “capital improvements” nor “capital contributions” as the terms are used in subsection (b) of the order.19
¶ 23. I believe that anyone fairly looking at the language of the order would conclude that it allows wife an offset for the portion of her mortgage payments that increase the equity in the property, but not for interest. When it is clear that this interpretation is necessary to reach a fair result and to implement the purpose to split the equity from the property between the parties, I think we must reverse the trial court decision. Whatever standard of review we operate under, we must reach the right result as a matter of law. Accordingly, I respectfully dissent.
¶24. I am authorized to state that Justice Skoglund joins in this dissent.

 The majority tries to sugareoat the result a bit by stating that there was “little or no equity left to split” after wife received all her credits off the top. Ante, ¶ 3. In fact, it cannot be disputed that wife received 100% of the equity and husband received 0%.


 1 have used “at least” because it is not clear that husband is free of the debt obligation even today. As the trial court found, wife failed to pay off the preexisting mortgage entirely and never had it discharged. Husband signed that mortgage because of his interest, albeit illusory, in the property.


 A three-justice panel of this Court found this exact distribution of risk and responsibility to be unfair because it required, as here, that husband deed his interest to wife, but left him obligated on the mortgage note and with no security to ensure he would eventually receive part of the equity. The panel ordered that husband not be required to sign a deed or that he receive a security interest. Gray v. Gray, No. 2008-209, 2008 WL 4903038, at *2 (Vt. Nov. 5, 2008) (unpub. mem.), available at http://www.vermontjudiciary.org/d-upeo/ upeo.aspx.


 The majority emphasizes that wife agreed to hold husband harmless from the costs of the current mortgage. This is an illusory right where, as here, wife cannot make the mortgage payments to the bank. Husband is forced to pay the bank but cannot collect on the hold harmless agreement from wife.


 In fact, the assumption that there was no equity in the house is almost certainly wrong. There was no appraisal at the time the house was purchased. Husband and wife made no down payment; the full purchase price was financed by the bank. The “no equity assumption” is built on the unlikely assumption that the bank loan equaled all the value of the house, leaving the bank no margin of error in case of default. Further, it assumes that the value of the house did not increase in the three years between its purchase and the divorce, an even more unlikely assumption.


 It is worth observing that this level of increase occurred mostly during a housing market where appreciation in value was substantial. In the stagnant market of the last few years, the amount of total equity would not increase but the mortgage interest payments would continue making husband’s likelihood of receiving any equity even more remote.


 It was amended a number of times thereafter, but the payment amount remained comparable.


 Although not my central point, an example of how construction rules can be misused is in the treatment of the testimony of husband’s lawyer who drafted the provisions of the stipulation dealing with the distribution of property. He testified that he did not intend that wife could get credit for interest paid on the house purchase loan in determining the amount of equity to be distributed. AI-*630though the trial court, and the majority, find the critical language of the stipulation to be ambiguous, they ignore the testimony and then, to pile on, construe the language against husband because his attorney was the drafter. See ante, ¶ 9.


 See, e.g., Quimby v. Myers, 2005 VT 123, ¶ 11, 179 Vt. 611, 895 A.2d 128 (mem.) (noting, in case about alleged business partnership, that “court did not find an intent to distribute the assets on the basis of individual capital contributions”); Murphy v. Stowe Club Highlands, 171 Vt. 144, 156, 761 A.2d 688, 697 (2000) (referring to another case where “the plaintiff’s president received a substantial capital contribution to the corporation and intentionally failed to disclose it to defendant”). In one opinion dealing with divorce, we used “capital contributions” to refer specifically to a husband’s initial equity investment in a piece of property. Ward v. Ward, 155 Vt. 242, 250, 583 A.2d 577, 582 (1990) (finding that, where defendant husband paid about $11,000 of his own money for couple’s interest in property and spent two thousand hours renovating it, that “the trial court weighed defendant’s egregious conduct in the balance, on the one hand, against defendant’s sole initial capital contribution and his largely single-handed renovation effort”).


 For example, in Thompson v. Thompson, a Colorado divorce case, the court acknowledged that all capital contributions, whether made through direct financial investment or sweat equity, were meant to add to the accumulation of assets. 489 P.2d 1062, 1064 (Colo. App. 1971) (holding that “it was proper for the trial court to consider contributions of parties to the increase in or accumulation of assets by means other than direct contribution of capital”); see also Gregg v. Gregg, 474 So. 2d 262, 265 (Fla. Dist. Ct. App. 1985) (acknowledging and applying a theory that treats “special equity,” or equity resulting from the contribution of the wife’s separate funds, “as a capital contribution whereby the spouse obtains a percentage of the value of the acquired property equal to the ratio that the separate property contributed was to the original total acquisition cost”); Van Erem v. Van Erem, 111 N.W.2d 440, 442 (Wis. 1961) (noting that “where the estate to be divided on divorce has been partially acquired from capital contributions of the wife, the wife should first be awarded her capital contributions and the residue divided on the basis of an equitable formula,” and listing “capital contributions” as including “contributions from her separate estate ($9,500 equity in Appleton property and $564.35 inheritance)”).


 Although it does not ultimately matter because husband gets nothing no matter what is credited as mortgage payments, construing the term mortgage to mean all payments creates difficulties in fairness and meaning. For example, wife made many late payment penalties because she failed to make her installment payments on time. These penalties are secured by the mortgage and, therefore, are mortgage payments just as much as interest payments are mortgage payments. Crediting these payments to wife to reduce husband’s equity increases the unfairness to husband.
The trial court tried to creatively maneuver around another fairness issue that is caused by its resolution of this dispute. Wife refinanced the mortgage debt in 2007 with a different financial institution and increased the amount to pay off personal debts. The trial court held that wife could not get credit for the greater payments under this mortgage because the terms of the divorce order allowed the remaining balance of only the “current mortgage” to be deducted from the sale price as part of the equity calculation. The court interpreted the “current mortgage” to mean the 1994 mortgage and not the 2007 mortgage so credits would be made as if the 1994 mortgage were still in effect. This result is creative but hardly comports with the language of the order. Since the 1994 mortgage was paid off in 2007, there were no payments thereafter on that mortgage. The interpretation should mean that wife would receive no credit for interest or principal payments after the 1994 debt and mortgage were extinguished.


 The majority now appears to war with the trial court interpretation, saying the word “mortgage” does not specify whether it means the mortgage existing at the time of the agreement or any mortgage. Except in the parenthetical, the agreement consistently refers to the “current mortgage,” which supports the trial court interpretation. Under the alternative interpretation, wife could deduct any principal and interest on any mortgage, including the refinancing mortgage used to pay other debts. I cannot imagine anyone would say that is an acceptable interpretation.


 This is the most obvious answer to the majority’s conclusion that the term mortgage is superfluous because all other capital contributions come under the heading of capital improvements, which are specially recognized in the provision of the court order. It is not the only answer. Expenditures could increase the value of the house without fitting within the term “improvements.” For example, repair expenditures to fix storm damage would increase the value of the house, but could be found not to be improvements.